Citation Nr: 1523431	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO. 12-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for nerve damage (also claimed as radiating leg pain) to include a secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Benjamin D. Walters, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file.

The issues of service connection for low back disability and service connection for nerve damage (also claimed as radiating leg pain) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement received in March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for tinnitus.






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for tinnitus. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In light of the disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Dismissal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2014). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (2014). At the March 2015 Board hearing, the appellant withdrew the issue of service connection for tinnitus and his representative confirmed that withdrawal in writing in March 2015. Hence, as to tinnitus there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The appeal as to the issue of service connection for tinnitus is dismissed.


REMAND

In the present appeal, after the December 2007 rating decision that denied the Veteran's claim for service connection for low back disability, in March 2008 the Veteran provided a detailed statement of how his back was injured in combat and his continuing back problems. Such a statement is thus relevant and was of record within the expiration of the appeal period. Reconsideration of the original claim is thus warranted and the claim is properly characterized as one for service connection on the merits rather than a petition to reopen a previously denied claim. See 38 C.F.R. § 3.156(b) (2014). Further, the Board could reasonably construe such statement as a timely notice of disagreement. The Board finds that given the recent statements of the Veteran including his hearing testimony concerning the nature of the low back injury he sustained in service and the continuous symptomatology since then, and with application of the provisions of 38 U.S.C.A. § 1154(a),(b) (West 2002), a VA examination is in order. In June 2009, the Veteran added the claim for service connection for nerve damage (also claimed as radiating leg pain) which he claims is secondary to his low back disability. Consequently, the claim for service connection for nerve damage (also claimed as radiating leg pain) issues must be remanded as well. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any low back disability and any nerve damage (also claimed as radiating leg pain). All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner. 

(a) The examiner should obtain a complete medical history from the Veteran, specifically addressing any manifestation of low back disability during service. 

(b) The examiner should confirm the existence of a current low back disability, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current low back disability was incurred in service, or is otherwise related to an inservice injury, event or disease.

(c) Identify any current nerve damage of the lower extremities including radiculopathy and opine as to whether (i) it is at least as likely as not (at least a 50 percent probability) that such nerve disability was incurred in service, is otherwise related to an inservice injury, event or disease; OR (ii) such nerve damage is at least as likely as not (at least a 50 percent probability) proximately due to, or alternatively, aggravated beyond the natural progression of such disorder, by the Veteran's low back disability.

The examiner is asked to reconcile any opinion with the Veteran's contentions from the March 2015 hearing. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


